Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 19, 2018

The Court of Appeals hereby passes the following order:

A18A1619. TAYVAUGHN HAYES v. THE STATE.

      On March 23, 2015, the trial court sentenced Tayvaughn Hayes for armed
robbery pursuant to a negotiated guilty plea. On May 8, 2015, Hayes filed a
counseled motion to withdraw his guilty plea, which the trial court denied on July 28,
2015. Hayes subsequently filed a pro se notice of appeal on September 8, 2015. The
trial court appointed counsel for Hayes, and counsel filed a motion for
reconsideration on January 4, 2016.        The trial court denied the motion for
reconsideration on May 2, 2017, and counsel filed an amended notice of appeal that
same day. We, however, lack jurisdiction.
      Pretermitting whether Hayes, rather than counsel, could properly file the
September 8, 2015 notice of appeal, Hayes’s notice of appeal was untimely. A notice
of appeal must be filed within 30 days after entry of an appealable order. OCGA §
5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872,
872 (1) (452 SE2d 756) (1995). Here, Hayes filed his notice of appeal 42 days after
the trial court denied his motion to withdraw his guilty plea.
      Additionally, the denial of a motion for reconsideration is not directly
appealable, and the filing of such a motion does not extend the time for filing an
appeal. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v.
Newsome, 173 Ga. App. 271, 271-272 (326 SE2d 5) (1985).
      Thus, Hayes’s amended notice of appeal is invalid as to the order denying his
motion for reconsideration and untimely as to the order denying his motion to
withdraw his guilty plea. Accordingly, this appeal is DISMISSED for lack of
jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/19/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.